Lockwood, Justice, delivered the opinion of the Court: This was an action of assumpsit in the Madison Circuit Court, on the common counts. The summons was directed to Morgan county, where it was served on Gillett and Gordon, the defendants below. The declaration avers that the cause of action accrued in Madison county, but contains no averment that Madison county is the place of residence of the plaintiffs. Judgment was entered by default against Gillett and Gordon, and the cause is brought into this Court by writ of error. According to the decision of this Court in the case of Key v. Collins,(2) the Circuit Court of Madison county had no jurisdiction over the persons of the defendants. The judgment is therefore reversed with costs. Judgment reversed. Note. See Gillet and Gordon v. Stone et al., Ante 539; See, also, note to the case of Beaubien v. Brinckerhoff, and note, 2 Scam.   Ante 403.